Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response and Amendment filed on 04/04/2022; and IDS filed on 12/22/2021.
Claims 1-10 have been amended.
Claims 3 and 9 are directed to non-elected specie
Claims 1-16 are pending in the instant application.
Claims 3-9, 11-16 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 9-10) and specie election of “treating or preventing nephrolithiasis in a subject” in the reply filed on 04/04/2022 is acknowledged.
	Note, claims 3 and 9 are directed to non-elected specie.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "hydroquinone B-D-glucopyranoside" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BARRON (US 2013/0064912) as evidenced by WIKIPEDIA (https://en.wikipedia.org/wiki/Kidney_stone_disease (downloaded on 06/28/2022).
	Applicant’s claims are directed to a method of reducing the size of calcium oxalate based nephroliths comprising of: administering compound structure of Formula I to a subject in need thereof.
	BARRON teaches a method to promote the reduction of kidney calculi/stone (see claim 12; [0018])), which reads on reducing the size of calcium oxalate based nephroliths, comprised of: administering (see [0018]) Uva Ursi glucoside (see [0053]), which is called arbutin (see [0053]), which reads on compound Formula I (see Applicant’s specification at [0003]), for treating kidney stone (see [0054]-[0055]).
	WIKIPEDIA teaches kidney stone disease is also known as nephrolithiasis (see pg. 1) and calcium oxalate is one of component of the most common type of human kidney stones (see pg. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARRON (US 2013/0064912) as evidenced by WIKIPEDIA (https://en.wikipedia.org/wiki/Kidney_stone_disease (downloaded on 06/28/2022).
As discussed above, BARRON teaches a method to promote the reduction of kidney calculi/stone (see claim 12; [0018])), which reads on reducing the size of calcium oxalate based nephroliths, comprised of: administering (see [0018]) Uva Ursi glucoside (see [0053]), which is called arbutin (see [0053]), which reads on compound Formula I (see Applicant’s specification at [0003]), for treating kidney stone (see [0054]-[0055]). WIKIPEDIA teaches kidney stone disease is also known as nephrolithiasis (see pg. 1) and calcium oxalate is one of component of the most common type of human kidney stones (see pg. 4).
The references do not specifically teach the amounts to administered as claimed by Applicant.  The amount to administered in a method of treating kidney stone is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount to administer in order to best achieve the desired results, such as reduction of kidney stone.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of amount administered would have been obvious at the time of Applicant's invention.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618